[USAA EAGLE LOGO (R)] USAA FIRST START GROWTH FUND SUPPLEMENT DATED MARCH 9, 2016 TO THE FUNDS’ PROSPECTUS DATED DECEMBER 1, 2015 This Supplement updates certain information contained in the above-dated prospectus for the USAA First Start Growth Fund. Please review this important information carefully. The following disclosure is hereby added to the Fund’s Portfolio Manager(s) section on page 8: Lance Humphrey, CFA, Executive Director of Global Multi Asset Portfolios, has co-managed the Fund since March 2016. The following disclosure is hereby added to the Fund’s Portfolio Manager(s) section on page 23: Lance Humphrey, CFA, Executive Director of Global Multi Asset Portfolios, has co-managed the Fund since March 2016. Mr. Humphrey has 10 years of investment experience and has worked for us for nine years. Education: B.A., Finance, Texas State University. He holds the CFA designation and is a member of the CFA Society of San Antonio. 98493-0316
